          Case 21-31861 Document 174 Filed in TXSB on 06/15/21 Page 1 of 2




                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION



In re:                                                        Case No. 21-31861 (DRJ)
KATERRA INC., et al.1,                                        Chapter 11

Debtors.                                                      (Jointly Administered)



         NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS

         Pursuant to Bankruptcy Rules 9010(b) and 2002, please take notice that the undersigned

attorney is appearing as local counsel for Haddad Heating & Plumbing, Inc. (“Creditor”), a creditor

in the above-styled bankruptcy cases. Pursuant to Bankruptcy Rule 2002, Creditor requests that

all notices given or required to be given in this bankruptcy, and all papers served or required to be

served in this bankruptcy, be given to and served upon the undersigned as follows:

                                             Susan C. Mathews
                            Baker, Donelson, Bearman, Caldwell & Berkowitz, PC
                                     1301 McKinney Street, Suite 3700
                                           Houston, Texas 77010
                                         Telephone: (713) 286-7165
                                         Facsimile: (713) 650-9701
                                      smathews@bakerdonelson.com

         The foregoing request is to include the notices and papers referred to in the Rules specified

above, and also includes, without limitation, notices of any orders, applications, complaints,

proposed reorganizations, demands, hearings, motions, petitions, pleadings, or requests, and any

other documents brought before this Court in the above cause.



1
 A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
proposed claims and noticing agent at https://cases.primeclerk.com/katerra. The location of Debtor Katerra Inc.’s
principal place of business and the Debtors’ service address in these chapter 11 cases is 9305 East Via de Ventura,
Scottsdale, Arizona 85258.

                                                        1
4812-0044-0303V1
2616900-012585 06/15/2021
          Case 21-31861 Document 174 Filed in TXSB on 06/15/21 Page 2 of 2




Dated: June 15, 2021.

                                                 Respectfully submitted,

                                                 BAKER, DONELSON, BEARMAN,
                                                 CALDWELL & BERKOWITZ
                                                 A Professional Corporation

                                                 By:   /s/ Susan C. Mathews__________
                                                       Susan C. Mathews
                                                       Texas Bar No. 05060650
                                                       smathews@bakerdonelson.com
                                                       1301 McKinney St., Suite 3700
                                                       Houston, Texas 77010
                                                       Telephone: (713) 650-9700
                                                       Facsimile: (713) 650-9701

                                                 LOCAL COUNSEL FOR
                                                 HADDAD HEATING & PLUMBING, INC.


                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on June 15, 2021, a true and correct copy of the
foregoing was served via the Court's ECF system on those parties registered to receive ECF notices
by the Court.


                                                    /s/ Susan C. Mathews
                                                    SUSAN C. MATHEWS




                                                2
4812-0044-0303V1
2616900-012585 06/15/2021
